DETAILED ACTION

The following is an Allowance in response to Applicant's response filed on 7/15/2022 and interview held with Mr. Greg Meyer on 7/27/22.  An examiner’s amendment is included which amends claims 1 and 11 and cancels claims 2, 4, 12, 14.  Claims 1, 3, 5, 8, 10-11, 13, 15, 17-18, 20 are currently pending and have been allowed.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Greg Meyer on 7/27/22.

Amendments to the Claims:

1.	(Currently Amended) A computer-implemented method comprising:
receiving, by a server computer system, a plurality of agricultural data records, wherein a representative agricultural data record of the plurality of agricultural data records comprises a yield property of one or more products grown in a given field and continuous data indicative of multiple raw field features and specific to the given field, the multiple raw field features including pH, soil cation-exchange capacity (CEC), and organic matter (OM);
identifying a subset of the agricultural data records corresponding to one or more fields with a plurality of products grown concurrently; 
transforming, by the server computer system, the continuous data in  the subset of the agricultural data records  into distinct feature classes ; 
generating, by the server computer system, using the plurality of agricultural data records, [[and]] the distinct feature classes, and one or more of a best linear unbiased prediction model, a T-stat, or kernel smoothing using a Gaussian process, genomic-by-environmental relationships between the one or more products, yield properties of the one or more products, and field features associated with the one or more products;
generating, by the server computer system, based at least in part on the genomic-by-environmental relationships, using a statistical mixed effects model, predicted yield performance for a set of products associated with one or more target environments; 
generating, using the server computer system, product recommendations for the one or more target environments based on the predicted yield performance for the set of products; and
providing one or more instructions configured to cause display, on a display device communicatively coupled to the server computer system, of the product recommendations. 

2.	(Cancelled). 

3.	(Currently Amended) The method of claim 1, wherein generating the genomic-by-environmental relationships includes using the [[a]] best linear unbiased prediction model. 

4.	(Cancelled).

5.	(Original) The method of claim 1, wherein the product recommendations are for soybean varieties. 

6. – 7.  (Cancelled). 

8.	(Previously Presented) The method of claim 1, wherein the multiple raw field features further include one or more of soil texture, soil drainage, crop rotation, tillage, field elevation, and/or field slope. 

9.	(Cancelled). 

10.	(Previously Presented) The method of claim 1, wherein the distinct feature classes include: 
for the pH, a high pH range greater than 7.0, a medium pH range between 5.8 and 7.0, and a low pH range less than 5.8; and
for the soil CEC, a high CEC range greater than 20, a medium CEC range between 10 and 20, and a low CEC range less than 10. 

11.	(Currently Amended) One or more non-transitory computer-readable storage media storing instructions which when executed by one or more processors cause performing operations comprising:  
receiving a plurality of agricultural data records, wherein a representative agricultural data record of the plurality of agricultural data records comprises a yield property of one or more products grown in a given field and continuous data indicative of multiple raw field features and specific to the given field, the multiple raw field features including pH, soil cation-exchange capacity (CEC), and organic matter (OM);
identifying a subset of the agricultural data records corresponding to one or more fields with a plurality of products grown concurrently; 
transforming the continuous data in  the subset of the agricultural data records  into distinct feature classes ; 
generating, using the plurality of agricultural data records, [[and]] the distinct feature classes, and one or more of a best linear unbiased prediction model, a T-stat, or kernel smoothing using a Gaussian process, genomic-by-environmental relationships between the one or more products, yield properties of the one or more products, and field features associated with the one or more products;
generating, based at least in part on the genomic-by-environmental relationships, using a statistical mixed effects model, predicted yield performance for a set of products associated with one or more target environments; 
generating product recommendations for the one or more target environments based on the predicted yield performance for the set of products; and
providing one or more instructions configured to cause display, on a display device communicatively coupled to one or more processors, of the product recommendations. 

12.	(Cancelled).

13.	(Currently Amended) The one or more non-transitory computer-readable storage media of claim 11, wherein the operation of generating the genomic-by-environmental relationships includes using the [[a]] best linear unbiased prediction model.  

14.	(Cancelled).

15.	(Original) The one or more non-transitory computer-readable storage media of claim 11, wherein the product recommendations are for soybean varieties.

16.	(Cancelled).

17.	(Previously Presented) The one or more non-transitory computer-readable storage media of claim 11, wherein the one or more products include soybean varieties.

18.	(Previously Presented) The one or more non-transitory computer-readable storage media of claim 17, wherein the multiple raw field features further include one or more of soil texture, soil drainage, crop rotation, tillage, field elevation, and/or field slope.

19.	(Cancelled).

20.	(Previously Presented) The one or more non-transitory computer-readable storage media of claim 11, wherein the distinct feature classes include: 
for the pH, a high pH range greater than 7.0, a medium pH range between 5.8 and 7.0, and a low pH range less than 5.8; and
for the soil CEC, a high CEC range greater than 20, a medium CEC range between 10 and 20, and a low CEC range less than 10. 



REASONS for ALLOWANCE

Claims 1, 3, 5, 8, 10-11, 13, 15, 17-18, 20 as amended herein, are allowed.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Greg Meyer on 7/27/22.
The rejections under 35 U.S.C. 101 of the independent claim was removed in light of the examiner’s amendment and because the claims are necessarily rooted in technology.   The rejections under 35 U.S.C. 103 of the independent claim was removed in light of the examiner’s amendment and applicant’s amendments and remarks on 7/15/22 and because the prior art does not teach identifying a subset of the agricultural data records corresponding to one or more fields with a plurality of products grown concurrently and transforming, by the server computer system, the continuous data in indicative of the subset of the agricultural data records multiple raw field features into distinct feature classes for each of the multiple raw field features and generating, by the server computer system, using the plurality of agricultural data records, [[and]] the distinct feature classes, and one or more of a best linear unbiased prediction model, a T-stat, or kernel smoothing using a Gaussian process, genomic-by-environmental relationships between the one or more products, yield properties of the one or more products, and field features associated with the one or more products and generating, by the server computer system, based at least in part on the genomic-by-environmental relationships, using a statistical mixed effects model, predicted yield performance for a set of products associated with one or more target environment in the context of providing product recommendations in an agriculture system. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

A. Dyer et al. (US 7,047,133 B1), a system of evaluating crop performance that facilitates characterization of the environmental impact of a geographic region or areas within the region for growing plant-life and where environmental measurements are associated with a geographic region are obtained

B. Ethington et al. (US 2016/0073573 A1), a method for recommending agricultural activities implemented by an agricultural intelligence computer system that includes receiving a plurality of field definition data, retrieving a plurality of input data from a plurality of data networks, determining a field region based on the field definition data, identifying a subset of the plurality of input data associated with the field region, determining a plurality of field condition data based on the subset of the plurality of input data, identifying a plurality of field activity options, determining a recommendation score for each of the plurality of field activity options based at least in part on the plurality of field condition data, and providing a recommended field activity option from the plurality of field activity options based on the plurality of recommendation scores

C. Koch et al. (US 2018/0168094 A1), a system for seed monitoring by monitoring soil properties including soil moisture, soil electrical conductivity and soil temperature during an agricultural input application that includes a soil reflectivity sensor and/or a soil temperature sensor mounted to a seed firmer for measuring moisture and temperature in a planting trench


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

CA 3049258 A1

Shahhossenie et al. "Forecasting Corn Yield With Machine Learning Ensembles"

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on Monday thru Friday, 9 to 5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624